Citation Nr: 0911395	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-17 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for venous 
insufficiency of the bilateral lower extremities (claimed as 
edema/leg and foot swelling).

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse




ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served over 19 years in the United States Coast 
Guard Reserve, with active duty for training from September 
9, 2002 to September 13, 2002, and a period of active duty 
which began on March 26, 2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.

The Veteran presented testimony at a Video Conference hearing 
chaired by the undersigned Veterans Law Judge in August 2008.  
A transcript of the hearing is associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that she developed a psychiatric 
disability during a period of active duty for training from 
September 9, 2002 to September 13, 2002.  In addition, she 
contends her currently-shown bilateral lower extremity 
disorder had its onset during active duty in March 2003. 

With respect to the lower extremities, the earliest medical 
record reflecting relevant complaints is a March 29, 2003 
private hospital record.  This record, however, shows the 
Veteran reported the onset of the complaint as occurring the 
previous day, yet it also reflects a history of similar 
complaints 7 years earlier, at "Oschner,"  (an apparent 
reference to a medical facility in New Orleans).  In any 
event, at this time, March 29, 2003, the diagnostic 
assessment was lower extremity edema/fluid retention.  

The following month a private medical record reflects a 
diagnosis of venous insufficiency, with later medical records 
reflecting the presence of peroneal nerve neuropathy and 
reflex sympathetic dystrophy.  As to the onset of the 
impairment, a June 2003 medical record shows that the Veteran 
reported a 1 to 2 year history of leg swelling.  Although a 
VA examination was conducted in July 2005, no meaningful 
conclusion about the onset of the claimed disability was 
provided.  

The Board is thus left with actual medical evidence of the 
claimed disability beginning proximate to the March 2003 
period of active duty, yet with strong suggestions the 
impairment was present years prior to that time.  Additional 
medical development, as detailed below, should be sought.  

Regarding psychiatric disability, it appears the Veteran 
underwent an examination in connection with her entrance into 
active service on March 26, 2003.  It also appears, however, 
that the first page of the report of this examination is not 
in the claims file.  Nevertheless, the available pages show 
the Veteran experienced depression following the loss of a 
child (this apparently occurred in 1978) and that she had 
been in "group counseling - survivors group 'victims of 
crime'" at some point in her life.  A Coast Guard clinic 
record dated March 31, 2003, notes the Veteran as having 
acute emotional distress and anxiety, and recommends she 
proceed with scheduled counseling.  Subsequently dated 
records include diagnostic impressions of anxiety (June 
2003), and major depression with psychotic features (January 
2007).  Given that the earliest medical record of a 
psychiatric illness in the claims file is proximate to 
service, yet with evidence of other psychiatric treatment 
records before and since, not yet associated with the file, 
additional development as set out below should be 
accomplished.  

The Board notes that while the Veteran's National Guard 
Reserve retirement point statement indicates that she had 
active duty (described as active component) from March 26, 
2003 to March 28, 2003, personnel records show that she was 
not officially released from active duty until April 3, 2003.  
Clarification is required as to when this period of active 
duty actually ended.

Likewise, there remain questions as to the reasons for what 
appears to be her abrupt dismissal from active duty.  It is 
also unclear as to if/when she retired from the Coast Guard 
Reserve, as no documentation reflecting that process is 
contained in the claims file.  As such, another attempt to 
obtain the administrative and medical records generated 
during the time frame of her discharge from active duty, and 
thereafter should be accomplished.

Further, throughout the course of this appeal, the Veteran 
has referenced various private treatment, the records of 
which the RO has not made sufficient attempts to obtain.  
This should be done.  

Lastly, it appears the Veteran receives Social Security 
Administration disability benefits.  Appropriate action 
should be undertaken to acquire a copy of the decision on the 
claim before that agency, as well as the medical records that 
provided the basis for this determination.  See Woods v. 
Gober, 14 Vet. App. 214, 222 (2000).

Accordingly, the case is REMANDED for the following action:

1.	After obtaining any necessary release 
forms from the Veteran and any other 
required information, the RO should 
obtain and associate with the claims 
file the records of treatment from Paul 
Dunphy, Gregory Uorhoff, Brobson Lutz, 
Lou Irwin, Margaret Pelitere, Judith 
Hackett, Lionel Guillaume, Ira 
Markowitz, and the Oschner medical 
facility in New Orleans.  If, after 
reasonable efforts to obtain these 
records, the RO determines further 
efforts would be futile, the RO should 
notify the Veteran of such fact in 
accordance with 38 C.F.R. § 3.159(e).

2.	The RO should request from the 
appropriate entity a complete set of 
the Veteran's Coast Guard medical and 
administrative/personnel records.  The 
Board is particularly interested in 
obtaining: 1) the first page of the 
March 26, 2003 medical examination 
report, and any records of the group 
counseling referenced on that report; 
2) any records of the scheduled 
counseling referenced on the March 31, 
2003 Coast Guard clinic report; 3) 
records documenting the reasons for the 
Veteran's discharge from the period of 
active duty that began March 26, 2003; 
and 4) records reflecting the Veteran's 
retirement from the Coast Guard 
Reserve.  Any negative response should 
be associated with the claims file. 

3.	 The RO should obtain from the Social 
Security Administration the records 
pertinent to the Veteran's claim for 
Social Security benefits as well as any 
medical records relied upon concerning 
that claim.

4.	Thereafter, schedule the Veteran for VA 
examinations by individuals with the 
appropriate expertise.  The examiner 
should be provided with the Veteran's 
claims file and asked to fully review 
it, particularly this remand and the 
documents referenced herein.  All 
indicated studies should be conducted.  
The examiner is asked to characterize 
any bilateral lower extremity or 
psychiatric disability found.  
Additionally, as to any diagnosed 
bilateral lower extremity or 
psychiatric disability, the examiner is 
asked to express an opinion as to 
whether it is at least as likely as 
not, i.e., a 50 percent probability or 
greater, that it had its onset and/or 
is related to the period of active duty 
which began on March 26, 2003.
If it is determined that such condition 
did not have its onset in and/or is not 
related to the period of active duty 
which began on March 26, 2003, then the 
examiner is asked to express an opinion 
as to whether such condition clearly 
and unmistakably existed prior to that 
time.  If so, the examiner should 
indicate whether such disability 
clearly and unmistakably underwent an 
increase in severity beyond its natural 
progression during such service.  

If any of the requested opinions cannot 
be reached without resort to 
speculation, the examiner should so 
note.  A complete rationale should be 
provided for all opinions expressed 

5.	Following completion of the above, the 
RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the Veteran and any 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 





must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).
 

